Exhibit 10.1


Amendment to Non-Employee Director Stock Plan as of March 31, 2009


Pursuant to a resolution adopted by the Board of Directors on March 31, 2009,
the 2006 Non-Employee Director Stock Plan (the “Plan”) is hereby amended by
increasing the number of shares available under Section 3 of the Plan by 55,000
shares and by adding the following to the end of Section 7 of the Plan:


Notwithstanding anything in this Section 7 to the contrary, in the event an
Eligible Director elects to receive his cash director fees for the 2009 calendar
year in shares of Stock, such shares shall be restricted (the “2009 Restricted
Stock”) until such time as a  shareholders meeting is held to approve the  plan
of dissolution and complete liquidation. If the shareholders approve the plan of
dissolution and complete liquidation (“Shareholder Approval”), then such
director, to the extent not then known to be a continuing Eligible Director for
the 2009 calendar year (“Continuing Director”),  shall immediately forfeit a pro
rata portion of the 2009 Restricted Stock which amount shall be determined by
multiplying the number of shares of 2009 Restricted Stock by a fraction the
numerator of which shall be the number of days that remain in calendar year 2009
and the denominator of which shall be 365. To the extent such director is  then
known to be a Continuing  Director, then the amount of 2009 Restricted Stock
that shall  be immediately  forfeited  shall be determined to take into account
the new fees for the Board following Shareholder Approval.  For example, if
Shareholder Approval is obtained on June 30, 2009, and the new fees for the
Board after Shareholder Approval is $15,000 on an annual basis,  then the
Continuing Director shall forfeit the amount of shares of 2009 Restricted Stock
which exceed the value of $32,500 ($50,000 divided by 2 plus $15,000 divided by
2) using the fair market value of the  Stock on March 31, 2009. All shares of
Restricted Stock that are not forfeited pursuant to this formula shall
immediately vest. Any dividends paid on shares of 2009 Restricted Stock that are
forfeited under this subsection  shall also be forfeited.


 
 

--------------------------------------------------------------------------------